Citation Nr: 0600623	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-20 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, her granddaughter, and E.P., M.D.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was in no casualty status from April 1942 to November 1944, 
was missing from November 1944 to January 1945, had 
recognized Philippine Guerilla service from January 1945 to 
October 1945, and had service with the regular Philippine 
Army from October 1945 to May 1946.  The appellant seeks 
benefits as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied service 
connection for the veteran's cause of death.  In December 
2004, the Board remanded the claim for additional 
development.  In June 2005, the veteran testified before the 
Board at a travel board hearing that was held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the claimant have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Many years after service, the veteran developed ischemic 
heart disease, congestive heart failure, a chronic infection 
of the lungs, and cardiorespiratory arrest, from which he 
died in February 2001.  These conditions were not caused by 
any incident of service.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

As an initial matter, the Board notes that the appellant 
contends that the veteran was a prisoner of war and that she 
is therefore entitled to DIC benefits under the provisions of 
the Former Prisoners of War Benefits Act of 1981, and the 
Veterans Benefits and Services Act of 1988.  Former Prisoners 
of War Benefits Act of 1981, Pub. L. No. 97-37, 95 Stat. 935 
(1981); Veterans Benefits and Services Act of 1988, Pub. L. 
100-322, 102 Stat. 487 (1988).  However, the veteran's 
service records, as verified by the United States service 
department, do not verify any POW status, and the appellant 
therefore is not entitled to the protection of above-cited 
laws.  Accordingly, the Board will proceed with an analysis 
as to whether the appellant's claim may be awarded on other 
grounds.

The veteran died in February 2001.  A February 2001 death 
certificate listed his cause of death as cardiorespiratory 
arrest, secondary to congestive heart failure, due to 
ischemic heart disease and a chronic infection.

As noted above, the veteran was not service-connected for any 
condition prior to his death.  The Board notes that an 
October 2003 letter from Noeylan O. Bernal, M.D., indicated 
that in addition to cardiac problems, the veteran also had a 
history of pulmonary difficulties that resulted due to a 
history of pulmonary tuberculosis.  The Board notes that the 
RO denied the veteran service connection for pulmonary 
tuberculosis in an April 1992 rating decision.  The evidence 
of record does not show that the veteran had tuberculosis 
while in recognized service or within any applicable 
presumptive period following his service.

In evaluating whether the veteran is entitled to presumptive 
service connection, the Board notes that the appellant 
submitted a February 2004 affidavit sworn by Eustaquio G. 
Pulmano, M.D., which indicated that he had treated the 
veteran for several years, beginning in 1947, or within one 
year after the veteran's separation from service.  Dr. 
Pulmano indicated that while he did not have the veteran's 
treatment records available, he recalled that he had treated 
him for essential hypertension and asthma.  The Board finds 
that without supporting treatment records, Dr. Pulmano's 
statement is of little probative weight.  His statement does 
not constitute evidence that the veteran was diagnosed with a 
cardiovascular condition within one year from his discharge.  
The first evidence of treatment for any heart disease or 
cardiovascular complications is dated many years after the 
veteran's separation from service.  Specifically, May 1999 
records from the Lasam District Hospital indicate that the 
veteran was admitted to the hospital, with diagnoses of 
asthmatic bronchitis, hypertension, and ischemic heart 
disease.  The next available record of treatment for 
cardiovascular problems is dated in February 2001, 
immediately prior to the veteran's death.  The Board notes 
that these diagnoses were made many years after his 
separation from service.  Accordingly, entitlement to service 
connection for the cause of the veteran's death on a 
presumptive basis is not warranted in this instance because 
cardiovascular disease was not shown within the applicable 
presumptive period following his separation from service.  
See 38 C.F.R. § 3.309.  The Board now turns to the issue of 
whether service connection for the cause of the veteran's 
death is warranted based on direct causation.

The veteran's service medical records do not show that he 
developed cardiovascular complications during service, nor is 
there medical evidence of such diseases for more than 50 
years after separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

In support of her claim, the appellant submitted a February 
2003 letter from Mario S. Pablo, M.D.  The Board notes that 
it is not clear from this letter whether Dr. Pablo treated 
the veteran.  In this letter, Dr. Pablo indicated that the 
veteran suffered from chest pain, a frequent cough, and 
fatigue due to maltreatment during his period as a prisoner 
of war.  Dr. Pablo further stated that the veteran's symptoms 
progressively worsened until they caused his death in 
February 2001.  Finally, Dr. Pablo stated that because the 
veteran was an out-patient, no treatment records were 
available.  In an August 2003 letter, Dr. Pablo stated that 
the veteran surrendered to the Japanese Imperial Army and was 
then forced to join the Bataan Death March, as the result of 
which the veteran was imprisoned.  Conditions in the prison 
allegedly led to rampant respiratory illness.  Dr. Pablo 
stated that the veteran's ailments were consistent with those 
suffered by many of the former prisoners of war.  Dr. Pablo 
concluded that the causes of the veteran's death, ischemic 
heart disease, congestive heart failure, and 
cardiorespiratory arrest, began or were contracted while the 
veteran was a prisoner of war.  As noted above, the veteran 
here cannot be considered to have been prisoner of war.  
Additionally, the Board notes that the veteran himself 
indicated in a May 1946 affidavit for the Philippine Army 
that he did not surrender under Proclamation Number 1 and 
that he escaped from the Bataan Death March and was never 
imprisoned.  Dr. Pablo's opinion is accordingly of little 
probative value, given that the evidence does not show that 
the veteran was a prisoner of war.  While Dr. Pablo has 
expressed a belief that the veteran's cardiovascular problems 
were related to his service, this appears to have been based 
upon a history provided by the veteran or the appellant.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Further, there it is no indication that Dr. Pablo reviewed 
the veteran's file in connection with rendering these 
opinions, which further lessens the probative value of his 
opinions.  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has considered the appellant's and her 
granddaughter's contentions.  The appellant and her 
granddaughter, however, as laypersons, are not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The 
Board has similarly considered the testimony of Dr. Pulmano.  
However, without records supporting that Dr. Pulmano treated 
the veteran for cardiovascular problems within a year of his 
separation from service, his statements are of little 
probative value.

In sum, the evidence shows that the veteran developed 
ischemic heart disease, which led to his death, many years 
after service.  This fatal condition was not service-
connected, nor does any competent medical evidence of record 
demonstrate that it was it caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2002 and 
September 2003; a rating decision in December 2002; a 
statement of the case in April 2004; and a supplemental 
statement of the case in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


